Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is the first action on the merits for application 16/709149.  Claims 1-5 are currently pending in this application.


Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by BUSH (3,771,377).

Regarding Claim 1, BUSH teaches A variable speed belt drive system comprising: a driving pulley, a V-belt (9), a driven pulley connected to the driving pulley with the V-belt, the driven pulley comprising a pulley shaft (12) rotatable about a pulley axis, an inboard pulley-half having a first contact surface that is inclined relative to the axis of the pulley shaft (1) that defines a first belt-contacting wall of driven pulley (Col. 2 lines 16-47), wherein the first contact surface is fixed relative to the pulley shaft, and an outboard pulley-half having a second contact surface that is opposite the first contact surface and that is inclined relative to the axis of the pulley shaft, the outboard pulley-half (3) being movable relative the inboard pulley-half (2) such that the second contact surface is moveable relative to the driven pulley shaft (12), wherein the inboard pulley-half is connected to the outboard pulley-half with two or more tension struts (11)(.

Regarding Claim 2, BUSH teaches wherein each of the struts (11) extends through a slot in the outboard pulley-half so that the length of each strut is greater than spacing between the pulley-halves (3)(2).

Regarding Claim 3, BUSH teaches wherein a first end of each of the struts (11) is connected to a hub of the inboard pulley-half and a second end of each of the struts is connected to a hub of the outboard pulley-half so that the outboard pulley-half can rotate relative to inboard pulley-half (Fig. 3).



Regarding Claim 5, BUSH teaches wherein the first ends and second ends of the struts (11) are anchored such that any windup between the inboard (2) and outboard (3) pulley-halves applies a torsional action to the cross- section of the struts such that the struts provide a prevailing closing force between the inboard and outboard pulley-halves.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654